Dissenting Opinion by
Price, J.:
I respectfully dissent from the majority opinion. Reviewing the evidence presented in the light most favorable to the Commonwealth, Commonwealth v. Young, 446 Pa. 122, 285 A. 2d 499 (1971), that evidence is simply insufficient to establish the requisite intent to convict this appellant of the charge of attempt with *284intent to kill.1 In my view the record is woefully inadequate to establish this necessary element.
It is true that the trial judge described this incident as a Dodge City-type neighborhood quarrel (NT 29). However, the Commonwealth failed to establish that there was any quarrel at all; and indeed, on at least one occasion, the trial judge sustained objections to efforts to develop the events, if any, that led to the discharge of a gun by the appellant (NT 10).
While it is true that such intent can be inferred from circumstances, of. Commonwealth v. Reynolds, 208 Pa. Superior Ct. 366, 222 A. 2d 474 (1966), Commonwealth v. DelMarmol, 206 Pa. Superior Ct. 512, 214 A. 2d 264 (1965), such as the inflicting of a wound, the uttering of statements of intent, or repeated actions, there are no such facts or circumstances present in this record.
I would agree that this appellant was properly convicted of discharging a deadly weapon; however, such an offense, at the time of this offense, was a misdemeanor, carrying a maximum sentence of one year.2 I would, therefore, reverse the convictions for attempt with intent to kill and carrying firearms on a public street and remand the case for proper sentencing for the misdemeanor of discharging a deadly weapon.
Hoffman, J., joins in this dissenting opinion.

 Act of June 24, 1939, P. L. 872, Section 711 (18 P.S. §4711).


 Act of June 24, 1939, P. L. 872, Section 716 (IS P.S. §4716).